Citation Nr: 0532904	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  02-03 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) evaluated as 50 percent disabling prior to 
June 2, 2004, and as 30 percent disabling, effective June 2, 
2004, to include the question of whether the rating reduction 
was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1968 to 
March 1971, and from April 1979 to May 1991.  The veteran 
additionally had five years of unverified active military 
service.

The appeal arises before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
RO in Columbia, South Carolina, which increased the veteran's 
disability rating for PTSD from 10 to 30 percent disabling, 
effective June 5, 2001.

In September 2003, the Board remanded the claim for a current 
psychiatric examination, and for VA consideration of evidence 
developed by the Board.  

In a July 2004 rating decision, the Appeals Management Center 
(AMC), in Washington, D.C., increased the rating for PTSD to 
50 percent, effective August 28, 2001, and reduced it to 30 
percent, effective June 2, 2004.

In November 2004, the Board again remanded the veteran's 
claim for due process reasons.

In presentation to the Board dated in July 2002, the 
veteran's representative raised the issue of entitlement to a 
total rating for compensation purposes based on individual 
unemployability (although more recent evidence shows that the 
veteran is employed).  This matter is referred to the RO.


FINDINGS OF FACT

1.  A proposed rating decision was not provided to the 
veteran prior to the July 2004 rating decision that reduced 
the disability rating and current compensation for PTSD, from 
30 to 50 percent.

3.  The veteran's PTSD currently causes no more than mild 
social and industrial impairment without deficiencies in most 
of the areas of work, school, family relations, judgment, 
thinking, or mood.


CONCLUSIONS OF LAW

1.  The reduction of the 50 percent disability evaluation for 
PTSD was improper; therefore, the 50 percent disability 
evaluation is reinstated.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.103, 3.105, 4.1, 4.7, 
4.25 (2005).

2.  The criteria for an evaluation greater than 50 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA has satisfied the notification requirements of the VCAA.  
The February 2002 statement of the case, the July 2004 and 
June 2005 supplemental statements of the case and June 2001, 
February 2002, February 2003, May 2004 and January 2005 
letters from the RO or Appeals Management Center (AMC), gave 
the veteran notice of the evidence necessary to substantiate 
his claim on appeal.  

The evidence development letters dated in June 2001, February 
2002, May 2004 and January 2005 also advised the veteran of 
what evidence he was responsible for providing, what evidence 
VA would undertake to obtain.  The veteran was not explicitly 
told to submit all evidence in his possession.  The June 2005  
supplemental statement of the case, however contained the 
provisions of 38 C.F.R. § 3.159(b), noting that the veteran 
would be advised to submit relevant evidence in his 
possession.  

Although some of the notice in this case was provided after 
the initial denial, the Court has held that delayed notice 
will not ordinarily prejudice a claimant, and even that a 
sufficient remedy for inadequate notice was for VA to ensure 
that the notice was given after the initial denial.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).   

The veteran was not prejudiced by the delayed notice.  He did 
not report or submit additional information or evidence after 
the last VCAA notice.  If he had submitted additional 
evidence substantiating his claim, he would have received the 
same benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c).  The veteran has 
been afforded necessary VA examinations.

Analysis

Procedurally, the veteran was not issued a proposed rating 
decision or given other notice before the rating for PTSD was 
reduced.  The provisions of 38 C.F.R. § 3.105(e) require that 
where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  Unless otherwise provided 
in paragraph (i) of this section, if additional evidence is 
not received within that period, final rating action will be 
taken and the award will be reduced or discontinued effective 
the last day of the month in which a 60-day period from the 
date of notice to the beneficiary of the final rating action 
expires.  38 C.F.R. § 3.105(e) (2005).

The provisions of 38 C.F.R. § 3.105(e) are applicable where 
there is both a reduction in evaluation and a reduction or 
discontinuance of compensation payable.  VAOPGCPREC 71-91 
(1991), 1991 WL 639243 (D.V.A.) (11-07-91). 

The provisions of § 3.105(e) were applicable here because the 
there was a reduction in compensation and in the compensation 
payable.

In this case, in accordance with the procedures set forth in 
38 C.F.R. § 3.105(e), the veteran should have been notified 
of the proposed reduction and the reasons for the proposed 
reduction.  The veteran should have been afforded a 60-day 
period to respond to the notice, prior to the reduction 
taking place.  The veteran should also have been notified of 
his right for a predetermination hearing in accordance with 
38 C.F.R. § 3.105(i).

A 1997 general counsel opinion found that a failure to 
accurately apply the provisions of 38 C.F.R. § 3.105(e) would 
not void the rating reduction.  VAOPGCPREC 31-97 (1997); 62 
Fed. Reg. 63605 (1997).  It would merely create an incorrect 
effective date for the reduction.  Id.  However, that general 
counsel opinion dealt with a situation in which notice had 
been provided, but an incorrect date of reduction had been 
selected.  In this case, there is no evidence of a proposed 
reduction, nor does it contain evidence of a proposed or 
final rating decision reducing the evaluation for the 
veteran's PTSD.

The Federal Circuit has recently held that: Although section 
3.105(e) establishes a notice-related rule that VA must 
follow in communicating with the veteran.  Norton v. 
Principi, 376 F.3d 1336, 1339 (2004) (emphasis added).

The Board attempted to remedy the notice problem by its 
November 2004 remand.  However, no action was taken on the 
part of the agency of original jurisdiction (AOJ) to provide 
the veteran with the proper notice regarding a reduction in 
his rating for PTSD.

The Board must consider the implications of the absence of 
notice required by 38 C.F.R. § 3.105(e).

Where VA procedures authorize the Secretary to reduce 
benefits in certain contexts, as do 38 C.F.R. § 3.105(e)-(i), 
such a reduction must be preceded by detailed and specific 
procedural safeguards that fully and fairly give the claimant 
notice of the proposed reduction and an opportunity to 
contest it."    Majeed v. Principi, 16 Vet. App. 421, 434 
(2002).

Thus, where the procedural requirements are not followed, as 
distinguished from inaccurately applied, the rating 
reductions are not proper.  See Hayes v. Brown, 9 Vet. App. 
67 (1996); Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); 
Brown v. Brown, 5 Vet. App. 413 (1993); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).

Furthermore, because the reduction of the rating of the 
veteran's PTSD resulted in the reduction of compensation from 
60 percent to 40 percent, the requirements to issue a 
proposed rating decision under 38 C.F.R. § 3.105(e) attach to 
the reduction in evaluation.

Accordingly, the reduction was not proper, and the 50 percent 
rating is restored.

Although this decision restores the 50 percent disability 
rating erroneously reduced in the July 2004 rating decision, 
the Board must also address entitlement to a rating greater 
than 50 percent for PTSD.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).  

Pertinent Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

PTSD is rated under Diagnostic Code 9411.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under Diagnostic Code 9411, a 50 
percent disability evaluation encompasses disability 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411.

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the time 
of examination.  38 C.F.R. § 4.126(a) (2005).

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
(DSM-IV)).  VA uses DSM-IV diagnostic criteria and 
nomenclature in evaluating psychiatric disabilities.  
38 C.F.R. §§ 4.125, 4.130 (2005).

Under DSM I-IV:

A score of 71 to 80 indicates that, if 
symptoms are present at all, they are 
transient and expectable reactions to 
psychosocial stressors with no more than 
slight impairment in social and 
occupational functioning.

A GAF score of 61 to 70 is indicative of 
some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in 
social, occupational, or school 
functioning (e.g., occasional truancy, or 
theft within the household), but 
generally functioning pretty well, with 
some meaningful interpersonal 
relationships.

Scores ranging from 51 to 60 reflect 
moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic 
attacks) or moderate difficulty in 
social, occupational, or school 
functioning (e.g., few friends, conflicts 
with peers or co- workers). 

Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, 
frequent shoplifting) or any serious 
impairment in social, occupational or 
school functioning (e.g., no friends, 
unable to keep a job).

Scores ranging from 31 to 40 reflect some 
impairment in reality testing or 
communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or 
major impairment in several areas, such 
as work or school, family relations, 
judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects 
family, and is unable to work; child 
frequently beats up other children, is 
defiant at home, and is failing at 
school). 

A score from 21 to 30 is indicative of 
behavior that is considerably influenced 
by delusions or hallucinations or serious 
impairment in communication or judgment 
or inability to function in almost all 
areas.  
Id.

Factual Background

In August 2000, the veteran underwent a private psychological 
evaluation.  He reported that since his retirement from 
service in 1991, he had held over 25 different jobs.  He had 
difficulty getting along and relating to people.  He 
experienced nightmares pertaining to combat two to three 
times a week and woke up screaming at times.  He reported 
feelings of irritability and tension and felt guilty that he 
survived combat when so many of his friends died.  He had 
difficulty adjusting to civilian life and wished he could 
have died on the battle field.  He had no friends because 
they were all killed in combat.  Each day he reminisces about 
his friends killed in combat.

The diagnoses were PTSD and adjustment disorder (depressed 
mood).  The examiner opined that the veteran's prognosis was 
listed as guarded and he needed to undergo therapy on a 
regular basis.  He stated that he had seen and interviewed 
over 1500 combat Vietnam veterans and he felt that the 
veteran's case was one of the more severe cases he had 
encountered.  

In June 2001, the veteran presented for a VA PTSD 
examination.  He complained of depression but denied suicidal 
ideation.  He slept for approximately three hours a night and 
had three separate recurring nightmares pertaining to combat.  
He was hypervigilant to noises and frequently checked the 
house.  He reported that he worried a lot and did not trust 
other people.  He had a history of alcoholism as well as a 
family history of depression.
 
Upon mental status examination, the veteran was anxious and 
tense and his mood was nervous, emotional and scared.  His 
affect was tense and he was cooperative throughout the 
interview but at times rather irritable.  Hallucinations were 
denied and not evident.  Also, suicidal and homicidal 
ideations or plans were denied at the present and in the 
past.  His thought content was devoid of delusional material 
except that he categorized people either as opportunistic 
scavengers or victims and identified himself as a scavenger.  
His memory was good for remote, recent and immediate 
material.  He was able to concentrate well enough to spell 
"world" backwards and he was able to recall three out of 
three objects immediately and three out of three objects 
after five minutes.  He was able to conduct serial sevens, 
interpret a proverb, and demonstrate good judgment when posed 
with a hypothetical situation.  His intelligence was 
estimated in the average range.  He had partial insight into 
his problems.  

The diagnoses were PTSD and alcohol dependence.  GAF score of 
55 was assigned.  The veteran's social adaptability and 
interactions with others was moderately to considerably 
impaired.  He maintained a relationship with his son and had 
a few other friends that he identified and he had reunited 
with his wife.  His flexibility, reliability, and efficiency 
in an industrial setting given his sleep, agitation and 
irritability were also moderately to definitely impaired.  

In a July 2001 addendum to the August 2000 psychological 
evaluation, the examiner reported that the veteran had seen 
him on a weekly basis and that his progress had been 
extremely slow.  He continued to suffer from survivor guilt, 
sleep problems, flashbacks, and isolation from friends and 
family.  His current GAF remained 35.  

In a statement from the veteran's wife, she indicated that 
her husband experienced problems with sleep and had mood 
swings.  She stated that her husband suffered from PTSD and 
related that to his inability to interact with others or hold 
a job for any extended length of time.

In August 2001 the veteran underwent a psychological 
evaluation pursuant to a request from a state disability 
determination division.  The veteran reported that his sleep 
was hectic and he often experienced frightening dreams of his 
Vietnam experience.  His appetite was fair and there was no 
evidence of dysphoria or anhedonia.  He demonstrated easy 
fatiguability and agitation and his ability to concentrate 
was compromised.  He reported thoughts of suicide.  He had a 
driver's license and did drive at times.  He also walked, 
cooked and shopped.  He did not visit others or go to church.  
Most of his time was spent writing on the computer.  

Mental status examination revealed that the veteran was 
oriented to time, date and place.  There was no evidence of 
false perceptions such as auditory or visual hallucinations.  
His memory for remote and recent was good and his information 
and general knowledge were good.  He indicated that he 
worried a lot about the future and he experienced dreams 
about combat, which included visions of the people that he 
killed and the losses that he experienced while in an Iranian 
mission.  His emotion throughout the interview was normal.  
The Axis I diagnoses were PTSD, adjustment disorder with 
mixed features and possible bipolar disorder.  The examiner 
assigned a GAF score of 35 and opined that the veteran was 
"pretty tightly wrapped."  He concluded that the veteran 
was moderately impaired in his ability to relate to others, 
moderately restricted in his daily activities and markedly 
constricted in his thought processes.  

During a June 2004 VA PTSD examination, the veteran continued 
to report problems with insomnia and nightmares pertaining to 
combat.  He reported daily intrusive thoughts of combat and 
had flashbacks in which he smelled a strange smell and felt 
as if he was back in Vietnam.  He reported periodic problems 
with depression and problems with anxiety.  He had difficulty 
with trust and a sense of estrangement from others.  He had 
hypervigilance and exaggerated startle response with loud and 
sudden noises.  He experienced irritability and reported that 
he had learned to walk away from situations rather than 
become involved with conflicts.  He had decreased 
concentration and memory and sometimes forgot what he was 
doing and had to retrace his steps.  He avoided talk about 
his experiences, but reported some suicidal thoughts when 
angry.  

Upon mental status examination, he was alert, oriented, and 
cooperative.  His speech was regular in rate, rhythm, and 
volume.  His thought processes were logical and goal directed 
without evidence of looseness of associations.  There was no 
evidence of psychomotor agitation or retardation.  He 
described his mood as angry and he was initially irritated 
about the wait but his mood later became more euthymic and he 
showed a broad range of affect which was appropriate with the 
conversation.  He denied hallucinations and delusions with 
the exception of flashbacks.  

The diagnostic impression was chronic PTSD.  A GAF score of 
62 was assigned.  The examiner opined that the veteran 
continued to meet the criteria for a diagnosis of PTSD but 
that his symptoms had improved since his last evaluation.  
The veteran had felt better about himself since he was 
employed and hoped to remain employed.  His social 
adaptability and interactions with others was mildly impaired 
due to his problems with irritability, depression and the 
desire to isolate.  His flexibility, adaptability, and 
efficiency in an industrial environment were also mildly 
impaired.  The veteran's overall disability was estimated in 
the mild range.     

In May 2005, the veteran presented for a VA PTSD examination.  
The examiner noted a review of the veteran's claims file and 
stated that the veteran's symptoms had improved since his 
last evaluation.  For example, the veteran reported that he 
worked security in Iraq and enjoyed interacting with the 
soldiers.  His sleep had improved and his nightmares had 
decreased.  He was much calmer at the evaluation as opposed 
to his previous evaluation.  On the other hand, he still 
experienced anxiety and avoided situations which would make 
him angry.  He also continued to have difficulty with trust, 
specifically with doctors.  

During his mental status evaluation, his speech was regular 
in rate, rhythm and volume.  His affect was appropriate and 
his thought processes were logical and goal directed.  He 
denied hallucinations or delusions and was able to register 
and recall three objects in five minutes.  

The diagnosis was chronic PTSD.  A GAF score of 71 was 
assigned.  The examiner noted that the veteran continued to 
meet the criteria for a diagnosis of PTSD, but had markedly 
improved.  The examiner felt that though the veteran 
continued to have problems with occasional nightmares, some 
insomnia, irritability, anxiety, trust and hypervigilance, 
overall the symptoms had improved.  The examiner estimated 
that the veteran's overall disability was mild.  

Entitlement to a disability rating in excess of 50 percent 
for 
post-traumatic stress disorder (PTSD)

While evidence from earlier in the appeal period shows 
serious impairment from PTSD, the most recent evidence shows 
that the disability is much improved.  In a claim for 
increase, the most recent evidence is given precedence over 
past examinations.  Bowling v. Principi, 15 Vet. App. 1, 10 
(2001); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

On the most recent examination the veteran was shown to be 
successfully employed, and thus did not have impairment in 
the area of work.  He has not attempted school and there is 
no evidence of current impairment in that area.  Given his 
work success, it would be expected that there would also be 
no impairment in the area of school.  He also reported no 
current difficulty in getting along with his spouse or two 
children.  There is thus, no evidence of deficiency in the 
area of family relations.  The May 2005 VA examination 
revealed that the veteran's thought processes were within 
normal limits and his judgment to hypothetical situations was 
good.  

The veteran continued to have impairment in the area of mood, 
as shown by his continued anxiety and irritability.  He does 
not, however, have deficiencies in most of the areas needed 
for a 70 percent rating.  As such, the weight of the evidence 
is against the grant of an evaluation in excess of the 
current 50 percent.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7, 
4.21 (2005)


ORDER

Restoration of a 50 percent disability rating for PTSD is 
granted.

A disability rating in excess of 50 percent for PTSD is 
denied.


____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


